Citation Nr: 9913794	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-03 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased schedular rating for an 
above-the-knee left leg amputation, currently evaluated as 90 
percent disabling with entitlement to special monthly 
compensation. 

2.  Entitlement to an increased rating for a right arm 
injury, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In a rating decision dated in June 1997, the veteran was 
granted a 90 percent rating, and special monthly compensation 
under 38 U.S.C.A. § 1114(k), for his above-the-knee left leg 
amputation.  The RO noted in its decision that the veteran 
had contended that his left leg amputation should be rated as 
90 percent disabling back to the day after his discharge from 
service, August 25, 1971.  The RO noted that in order to 
grant such an evaluation back to the day after veteran's 
release from service, it would have to make a finding of 
clear and unmistakable error in the initial rating decision;  
in its reasons and bases the RO effectively adjudicated and 
denied the raised claim for clear and unmistakable error.  
However, this was not listed as an issue in the rating 
decision, and the RO did not inform the veteran by letter or 
in a supplemental statement of the case of the right to 
appeal the decision pertaining to clear and unmistakable 
error.  The veteran should be notified of the decision to 
deny the claim for an earlier effective date of the day after 
the veteran's discharge from service, and the denial of a the 
claim of clear and unmistakable error, and notify the  
veteran of his appellate rights with respect to this issue.  
The veteran should also be asked whether it was his intention 
to file a claim for an extraschedular evaluation with respect 
to his left leg amputation.  These matters are referred to 
the RO for appropriate action.

Also, in a separate rating decision dated in June 1997, the 
RO granted the veteran's claims for service connection for 
right hip strain as secondary to service-connected disability 
of left leg amputation, and service connection for right knee 
strain as secondary to the service connected disability of 
left leg amputation.  These claims were never in appellate 
status.  The veteran's representative listed these as issues 
presented in the VA Form 646 and Informal Hearing 
Presentation, for reasons which are not clear to the Board. 

The Board notes that neurological damage to the veteran's 
right ulnar nerve has been noted at VA examinations.  The 
Board finds that an inferred claim for service connection for 
neurological damage to the ulnar nerve is raised.  This 
matter is referred to the RO for appropriate action.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  As of April 1997, as determined during a VA audiological 
examination, the veteran's right ear hearing loss disability 
was manifested by an average pure tone threshold of 75 
decibels, and by speech recognition of 84 percent.  His left 
ear hearing loss disability was manifested by an average pure 
tone threshold of 64 decibels, and by speech recognition of 
88 percent.

3.  The appellant has been granted the maximum schedular 
rating for his service connected above-the knee left leg 
amputation, which is a rating of 90 percent, with entitlement 
to special monthly compensation.

4.  The veteran's right arm disability is manifested by no 
more than consistent complaint of cardinal signs and symptoms 
of muscle disability, and tests of strength and endurance 
demonstrating positive evidence of impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. Part 4, § 4.85, Table VI, Diagnostic Code 6100 
(1998).

2.  The Board no longer has jurisdiction with respect to the 
issue of entitlement to an increased schedular rating for 
above the knee amputation of the left leg, currently 
evaluated as 90 percent disabling with entitlement to special 
monthly compensation.   38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. §§ 20.101 (1998).

3.  The criteria for a rating in excess of 20 percent for 
residuals of the veteran's service-connected right arm injury 
are not met.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. Part 
4, 38 C.F.R. §§ 4.71a (Diagnostic Code 5211), 4.73 
(Diagnostic Code 5308).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss -- Factual Background

On the authorized VA audiological evaluation in January 1996, 
pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVE.
RIGHT
30
65
95
100
73
LEFT
35
50
95
100
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

On the authorized VA audiological evaluation in April 1997, 
pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVE.
RIGHT
30
65
100
105
75
LEFT
20
50
90
95
64

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.

Bilateral Hearing Loss -- Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring that the VA fulfill the statutorily required duty 
to assist, 38 U.S.C.A. § 5107(a) (West 1991); it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is satisfied that all 
available evidence necessary for an equitable decision has 
been obtained and that no further assistance to the veteran 
is required to comply with VA's duty to assist pursuant to 38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board is of the 
opinion that this matter presents no evidentiary 
considerations which would warrant a detailed exposition of 
the remote clinical history pertaining to the veteran's 
bilateral hearing loss.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10 (1998).

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hz.  To 
evaluate the degree of disability from bilateral service- 
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. Part 4, § 4.85, Diagnostic Codes 6100 to 
6110.  Thus the disability ratings for hearing loss are 
determined by mechanical application of the rating schedule 
to the numeric designations determined upon audiometric 
testing.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The results of the April 1997 VA audiological examination are 
an average decibel loss of 75 and speech discrimination of 84 
percent for the right ear, equating to Level III, and an 
average decibel loss of 64 and speech discrimination of 88 
percent for the left ear, equating to Level III.  See 38 
C.F.R. § 4.85, Table VI.  Level III hearing loss, according 
to Table VI, equates to a noncompensable (0 percent) rating.  
The results of the April 1997 VA audiologic testing 
correspond to level III hearing in the right ear and level 
III hearing in the left ear, and thus do not support the 
assignment of a schedular compensable rating.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.

In light of the foregoing, the Board finds that the criteria 
for a compensable rating for bilateral hearing loss have not 
been met.

Increased Rating for Above-The-Knee Left Leg Amputation

The appellant was seeking an increased evaluation for his 
service-connected above-the-knee amputation of the left leg.  
A rating of 90 percent, with entitlement to special monthly 
compensation, was granted in an RO rating decision dated in 
June 1997.  This is the maximum schedular rating for this 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5160.  
Since this is a complete grant of this specific benefit 
sought on appeal, the appeal on this issue has been resolved.  
Consequently, the appeal must be dismissed.

Additional claims related to this disability are referred to 
the RO in the introduction portion of this action.

Increased Rating Muscle Group VIII

Factual Background

Service medical records show that in August 1969, the veteran 
incurred, among many other wounds, a shell-fragment combat 
wound to the right arm characterized as fracture, open, right 
ulna, with ulnar nerve involvement.  There were multiple 
small explosive device fragments in the right forearm and 
wrist.  The injury was treated and healed during the 
veteran's several-month hospitalization for his many wounds, 
during which he received skin grafts on the right forearm.  

During a June 1971 VA medical examination, evaluation of the 
right upper extremity revealed an elliptical scar, 11/2  inches 
long on the right shoulder over the interior axillary wall.  
There was a healed skin graft, 6 inches by 2 inches on the 
right upper dorsal surface of the right forearm.  The graft 
was partially adherent.  There were seven oval scars about 1/2 
inch long on the ulnar surface of the forearm.  There was 
scattered muscle damage to Group VIII.  There was a 
transverse linear scar, 2 inches long on the dorsum of the 
right hand over the bases of the 4th and 5th metacarpals.  
There was no impairment of motion in the right wrist or hand.  
The veteran was right-handed.  X-rays should an old 
perforating fracture of the first metacarpal.

During a January 1996 VA examination of the veteran's 
muscles, a history was noted of a soft tissue injury to the 
right forearm, with a muscle injury debrided, secondarily 
healed, and then skin grafted.  The veteran described some 
occasional ulnar nerve sensory problems, and occasional 
weakness to grip and grasp in the fifth hand.  He described 
some numbness and paresthesia along the ulnar nerve 
distribution.

Physical examination of the forearm showed a skin-grafted 
area dorsally over the ulnar and dorsal muscles.  The veteran  
had good strength and dorsal flexion of the fingers and hand.  
There may have been a little decreased sensation in the ulnar 
nerve distribution, but there was good intrinsic function 
without intrinsic atrophy.  The wounds themselves were found 
to be well-healed.  The skin graft was not tender, and there 
was no evidence of redness, ulceration, fixation, or 
induration.  The diagnosis was residual shell fragment wound, 
right forearm.

X-rays taken during the January 1996 VA examination showed an 
old healed fracture of the right ulna, with numerous small 
metallic foreign bodies throughout the soft tissues of the 
right forearm and wrist.

During a March 1997 VA examination of the veteran's forearm 
and wrist for fractures and bone disease, the veteran gave a 
history of a fractured ulna from his shell fragment wound in 
1969, with muscle group VIII damage.  He had a skin graft in 
the area.  He described some ache and pain, some soreness and 
tenderness with heavy use of crutches, and sometimes some 
swelling as well.  The fracture itself was now well healed.  
There was no false motion that was not intraarticular.  
Examination of the bone showed some slight tenderness and 
soreness over the scarred area.  Otherwise, there was good 
motion of the elbow and wrist.  

During a March 1997 VA examination of the muscles, a 15 cm. 
by 4 cm. skin graft area over the ulna and forearm area was 
noted.   There was no redness, swelling or induration 
noticed.  There was slight tenderness and soreness to 
palpation.  Damage to muscle group VIII was noted in the 
diagnosis portion of the examination.    


Analysis - Increased Rating Right Arm Injury

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and is thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of his 
service-connected disability and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

During the pendency of the veteran's appeal, the regulations 
for rating muscle disabilities were revised, and the new 
regulations became effective on July 3, 1997.  See 62 Fed. 
Reg. 30,235 (1997).  The Board has considered both the old 
and new criteria in evaluating the veteran's service-
connected disability, and finds no substantive difference in 
the old and new criteria which would pertain to the veteran's 
disability.  The analysis that follows would hold under both 
the new and old regulations.  The sections of 38 C.F.R. 
§ 4.56 and 4.73 cited below correspond to the language and 
organizational structure of the new regulations.  

Under 38 C.F.R. § 4.56(c), for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56(c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c),  
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability. Tests of strength and endurance compared with the 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is found where there has been a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.

History and complaint in such cases includes service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound. There should 
be record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.

Objective findings should include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  The muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. 

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile;  (B)	Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle;  (C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests;  (D)  Visible 
or measurable atrophy;  (E)  Adaptive contraction of an 
opposing group of muscles;  (F)  Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle;  (G)  
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

Disability of muscle group VIII is rated under 38 C.F.R. 
4.73, Diagnostic Code 5308.  The function of this muscle 
group is extension of the wrist, fingers, and thumb; and 
abduction of thumb.  These muscles arise mainly from the 
external condyle of the humerus.  They are the extensors of 
the carpus, fingers, and thumb; and supinator.  Severe 
disability of this muscle group is rated as 30 percent 
disabling on the dominant side and 20 percent disabling on 
the nondominant side.   Moderately severe disability of this 
muscle group is rated as 20 percent disabling on either side, 
moderate disability is rated as 10 percent disabling on 
either side, and slight disability is rated as 0 percent 
disabling on either side.

In the present case, there is tenderness in the area of the 
bone around the skin graft and scars of the forearm.  There 
are multiple small metal fragments in the soft tissue of the 
forearm.  There is occasional weakness of the fingers.  The 
original injury was one of an open fracture.  There is no 
evidence that the fracture was comminuted.  The January 1996 
examiner found good intrinsic function with no intrinsic 
atrophy.  He had good strength and dorsal flexion of the 
fingers and hand. The wounds were found to be well-healed.  
The skin graft was not tender, and there was no evidence of 
redness, ulceration, fixation, or induration.
 
In light of these examination findings, the Board finds that, 
taking into account the initial injury and the current 
residuals, the veteran's disability of muscle group VIII can 
be rated as no more than the current rating, as 20 percent 
disabling and moderately severe.  The veteran's disability of 
muscle group VIII is manifested by no more than consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and tests of strength and endurance demonstrating 
positive evidence of impairment.

The next higher rating of 30 percent, for severe disability 
of muscle group VIII, is not warranted because the veteran's 
fracture and wounds are well healed, the skin graft is not 
tender, there is only occasional weakness of the affected 
area; and there is good intrinsic function and no intrinsic 
atrophy of muscle group VIII, and good strength and dorsal 
flexion of the fingers and hand.  The Board acknowledges that 
the veteran has small metallic foreign bodies throughout the 
soft tissues of the right forearm and wrist, which may be 
indicia of an initial injury characteristic of severe muscle 
disability, as well as tenderness in the bone area.  
Nevertheless, the veteran's symptoms do not meet or 
approximate the criteria for severe muscle disability, which 
include loss of deep muscle fascia or muscle substance;  
severe impairment of strength, endurance, or coordinated 
movements;  visible or measurable atrophy;  and induration or 
atrophy of an entire muscle.  Some of the cardinal signs of 
muscle disability are at best minimally present - there is 
little or no loss of power, uncertainty of movement, or 
impairment of coordination;  and fatigue as described by the 
veteran's history is "occasional."  Additionally, the 
initial fracture was an open fracture, but there is no 
evidence that it was an open comminuted fracture.   
Accordingly, the criteria for a 30 percent rating for severe 
muscle disability of muscle group VIII are not met.  See 38 
C.F.R. §§ 4.56, 4.73, Diagnostic Code 5308 (1998).

The Board notes also that the criteria for a rating higher 
than 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5211, for impairment of the ulna, would not be met.  As a 
threshold matter, such a rating would require nonunion of the 
ulna.  See Diagnostic Code 5211.  In the present case, the 
fracture of the ulna is well-healed.


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.

The claim for an increased schedular rating for above-the-
knee left leg amputation, currently evaluated as 90 percent 
disabling with entitlement to special monthly compensation, 
is dismissed.

Entitlement to a rating in excess of 20 percent for a right 
arm injury is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

